ORDER
By order filed on May 3, 2012, we suspended respondent Barbara Ann Nimis from the practice of law for a minimum of 30 days, effective 14 days from the date of the filing of the order. Respondent has filed an affidavit stating that she has fully complied with the terms of the suspension order, except for successful completion of the professional responsibility portion of the state bar examination, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Barbara Ann Nimis is conditionally reinstated to the practice of law in the State of Minnesota, subject to her successful completion of the professional responsibility portion of the state bar examination by May 3, 2013, and is placed on disciplinary probation for two years subject to the following terms and conditions:
(a)Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with her probation and promptly respond to the Director’s correspondence by the due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation;
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct; and
(c) Respondent' shall maintain law office and trust account books and records in compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1 thereto. These books and records include the following: client subsidiary ledger, checkbook register, monthly trial balances, monthly trust account reconciliation, bank statements, canceled checks, duplicate deposit slips and bank reports of interest, service charges and interest payments to the Minnesota IOLTA Program. Such books and records shall be made available to the Director within 30 days from the filing of the court’s order and thereafter shall be made available to the Director at such intervals as he deems necessary to determine compliance.
IT IS FURTHER ORDERED that by May 3, 2013, respondent shall comply with Rule 18(e)(3), Rules on Lawyers Professional Responsibility, by filing with the Clerk of Appellate Courts and serving upon the Director proof of respondent’s successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension pending proof of successful completion of the examination.
BY THE COURT:
/§/_ Alan C. Page Associate Justice